Per Curiam.—
The plaintiff’s replication is sufficient. It travepes the matter set up in the plea, and avers the name of the defendant to be known as set forth in the writ, and in the declaration. The plea says defendant’s name was always Vanderslice, and that he was never known by any other name. The plaintiff replies, admitting that defendant had been known by the name of Vander-slice, but avers that he was as well known by another name, viz.: Rossiter, (see 1 Tidd 688). Here is a distinct issue. We must therefore enter judgment that defendant answer over to plaintiff’s declaration.
Judgment accordingly.